Citation Nr: 9923438	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim for service connection for a chronic acquired 
psychiatric disorder including schizophrenia.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for pseudofolliculitis 
barbae.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from April 1978 to March 1979.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The Board in November 1992, denied service connection for 
a chronic acquired psychiatric disorder including 
schizophrenia.

2.  The evidence submitted since the Board's November 1992 
decision does not add to the evidentiary picture to provide a 
reasonable possibility that the previous decision should be 
changed.  

3.  The record does not contain competent evidence of a 
current diagnosis of PTSD.

4.  The record does not contain competent evidence of a 
current diagnosis of pseudofolliculitis barbae.


CONCLUSIONS OF LAW

1.  The November 1992 Board decision that denied service 
connection for a chronic acquired psychiatric disorder 
including schizophrenia is final; the evidence submitted 
since the Board's decision in November 1992 Board is not new 
and material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100 (1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for PTSD.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for pseudofolliculitis 
barbae.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Schizophrenia

The veteran argues that the evidence recently presented in 
support of reopening his claim of service connection for an 
acquired psychiatric disorder including schizophrenia, is not 
only new and material, but is also sufficient to grant 
service connection, particularly when that evidence is 
considered in light of the entire record.  He claims that he 
was initially hospitalized in Okinawa, Japan for two weeks 
for a nervous condition during service, and he has continued 
to receive psychiatric treatment since that time.  He 
maintains that this inservice hospitalization was the onset 
of schizophrenia. 

Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. § 1131 
(West 1991).  An allowance of service connection requires 
that the facts establish that a particular disease or injury, 
resulting in disability, was incurred in service.  38 C.F.R. 
§ 3.303(a) (1998).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 
38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be "new and 
material presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.  

Moreover, a decision of the Board is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the case.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

A November 1982 rating decision denied service connection for 
a nervous condition.  A timely appeal was not perfected.  It 
was determined in a December 1989 rating action, that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for a chronic acquired 
psychiatric disorder including schizophrenia.  A November 
1992 Board decision also determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for a chronic acquired psychiatric 
disorder including schizophrenia.  

The last final decision on the issue of service connection 
for a chronic acquired psychiatric disorder including 
schizophrenia was the November 1992 Board decision.  
Therefore, the Board shall review the evidence of record at 
the time of, and evidence submitted since, that Board 
decision.  

The evidence previously considered by the RO included the 
veteran's service medical records, as well as, post service 
records of private and VA treatment dated between 1981 and 
1990.  The service medical records are devoid of references 
to complaints or treatment of a psychiatric disorder.  

Post service VA outpatient records dated in February 1982 
show that the veteran presented body complaints that were 
described as bizarre and he also reported auditory 
hallucination.  In reporting the diagnostic assessment, it 
was noted that the veteran most likely had underlying 
psychosis.  Private medical records show that the veteran 
received psychological therapy between 1982 and 1989.  He was 
eventually hospitalized for a week, at a VA facility in 
September 1989.  The veteran and his mother also testified in 
a personal hearing in September 1996.  They reported that the 
veteran received treatment in Okinawa, Japan, during service 
for a nervous disorder.  They also reported that the veteran 
continued to receive psychiatric treatment, beginning in 1980 
at the Shreveport, Louisiana, VA medical center.

Records submitted subsequent to the November 1992 Board 
decision include VA records of examination and treatment, 
duplicate VA clinical records, as well as written statements 
and sworn testimony of the veteran and mother.  After a 
review of the record, the Board concludes that this evidence 
is not new and material.  Accordingly, the claim is not 
reopened.  

The additional VA clinical records simply show that the 
veteran is receiving treatment for unrelated disabilities, as 
well as, his psychiatric disorder.  Although this medical 
evidence is new, and reports current diagnoses, this 
additional documentation solely addresses the veteran's 
current medical condition, without commenting on the etiology 
of his psychiatric disability.  Not only do the clinical 
records pertain to treatment provided years after separation 
from active service, this evidence does not address or 
contradict the reasoning offered in support of the prior 
decision.  It has no bearing on the issue of service 
incurrence and therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet.App. 45, 47 (1992).

Also submitted were duplicate copies of VA clinical records 
dated in 1981.  Duplicate copies of records previously 
considered, such as the copies of service medical records, 
are not considered "new" evidence.  As they have been 
previously considered, they do not add to the evidentiary 
picture.  

Likewise, neither the statements of the veteran nor his 
mother add anything probative to the record that was not 
previously considered in 1992.  The most recent statements 
essentially recount their earlier statements.  The veteran 
and his mother continue to suggest that he suffers from 
schizophrenia that had its onset in service.  The Court has 
set forth guidelines regarding the credibility to be accorded 
to the additional evidence submitted in a claim for service 
connection based on finality.  In particular, the Court has 
held that in determining the issue of whether the additional 
evidence is submitted is new and material, the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 
Vet.App. 510, 512-513 (1992).  However, the statements of the 
veteran and his mother, is not competent evidence to 
establish the etiology of his current psychiatric disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Espiritu v. Derwinski, 2 Vet.App. 492,  495 
(1992); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  The 
Court has also held that lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  
See  Moray v. Brown, 5 Vet.App. 211, 214 (1993).  In this 
case, neither the veteran nor his mother have established 
their competence to present medical opinions or findings.  As 
such, these statements are not new and material as they do 
not provide competent evidence that any acquired chronic 
psychiatric disability is related to active military duty.  

As none of the evidence added to the record since the Board's 
1992 decision, either by itself or in the context of all the 
evidence, both old and new, is competent medical evidence 
reflecting that his psychiatric disability is related to 
service, the Board concludes that the it does not constitute 
new and material evidence sufficient to reopen the claim for 
service connection for a chronic acquired psychiatric 
disorder including schizophrenia.  Therefore, the Board's 
decision in November 1992 remains final, and the claim is not 
reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet.App. 522, 525 
(1995).  This obligation depends on the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69, 77-80 (1995).  
Here, the RO fulfilled its obligation in its rating decisions 
and supplemental statements of the case in which it informed 
the veteran of the reasons his claim had not been reopened.  
38 U.S.C.A. § 5103(a).  Also, by this decision, the Board 
informs the appellant of the type of new and material 
evidence needed to reopen his claim.  It is noted that the 
veteran and his mother insist that the veteran received 
psychiatric care in Okinawa, Japan during service and that 
there are missing service medical records.   The RO has made 
extensive and exhaustive searches for medical documents 
showing inservice treatment claimed by the veteran, both 
prior and during this current appeal.  However, these 
searches have failed to corroborate the veteran's claims.  

II.  PTSD and Pseudofolliculitis Barbae

The veteran contends that he currently suffers from 
pseudofolliculitis barbae that had its inception in service.  
He states that he has been treating facial skin eruptions for 
many years and that such eruptions originated while he was 
still on active duty.

He also argues that he suffers from PTSD as a result of 
service.  He asserts that his war experiences caused him 
great stress and has resulted in psychiatric problems.  He 
claims that the RO did not take into account or properly 
weigh the evidence, including the service medical records, VA 
treatment records, and other evidence that he submitted.  He 
maintains that he suffers from nightmares, flashbacks, and 
anxiety.

Concerning his claims for service connection, the threshold 
question to be answered is whether the appellant has 
presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107 
(West 1991), Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the Court held that the appellant in that case had 
not presented a well-grounded claim as a matter of law.  The 
Court pointed out that, unlike civil actions, the VA benefits 
system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

The veteran's problem with presenting well-grounded claims 
for pseudofolliculitis barbae and PTSD, arises with the first 
element, which is evidence of current disability.  The 
veteran has provided no medical evidence to show current 
diagnoses of these disabilities.  In regard to 
pseudofolliculitis barbae, a review of the service medical 
records show that his skin was considered normal at a 
February 1978 examination, conducted prior to his entrance 
into active duty service.  In April, July and August 1978, he 
received treatment for shaving problems, including 
pseudofolliculitis barbae.  Significantly, however, there are 
no medical documents of record, showing treatment for this 
disability since that time, more than 18 years in the past.  
Although the veteran was treated for pseudofolliculitis 
barbae during service there are no current medical records 
showing complaints, treatment, or diagnoses regarding this 
disability.  The record does not contain medical evidence of 
current disability, that is, of an impairment in earning 
capacity as the result of the claimed injury or residuals 
thereof as set forth in 38 C.F.R. § 4.1 (1998).  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).

Moreover, in regard to PTSD, medical records show that the 
veteran has been undergoing treatment for psychiatric 
manifestations since 1982, with diagnoses that included 
thought disorder and schizophrenia.  More importantly, there 
is not a diagnosis of PTSD.  As a medical diagnosis is 
required for competent evidence of current disability, the 
veteran's statements alone are insufficient evidence for this 
element of a well-grounded claim for either PTSD or 
pseudofolliculitis barbae.  A grant of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  See 38 
U.S.C.A. § 1131.  Without proof of current disabilities, 
there can be no valid claim.  See Brammer v.  Derwinski, 
3 Vet.App. 223, 225 (1992); and Rabideau v. Derwinski, 
2 Vet.App. 141 (1992).  As the first element is entirely 
unsupported, whether there is evidence sufficient to lend 
plausible support to the second and third elements need not 
be decided.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet.App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a SOC and 
supplemental statements of the case that informed the veteran 
of the reasons his claims had been denied.  Also, by this 
decision, the Board informs the appellant of the type of 
evidence needed to make his claim well grounded.  Unlike the 
situation in Robinette, he has not put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was harmless.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision denies a claim on the merits when 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a chronic 
acquired psychiatric disorder including schizophrenia, the 
benefits sought on appeal with regard to that claim are 
denied.  

The claim for service connection for PTSD is denied.

The claim for service connection for pseudofolliculitis 
barbae is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

